 Case 1:19-cv-16332-NLH Document 22 Filed 03/05/21 Page 1 of 3 PageID: 593



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   JOHN J. LAWLESS,                      1:19-cv-16332 (NLH)

                  Petitioner,            MEMORANDUM OPINION & ORDER

         v.

   JOHN POWELL,

                  Respondent.


APPEARANCES:

John J. Lawless
670597/688460-B
South Woods State Prison
215 South Burlington Road
Bridgeton, NJ 08302

     Petitioner Pro se


Jeffrey H. Sutherland, Cape May County Prosecutor
Gretchen Anderson Pickering, Senior Assistant Prosecutor
Cape May County Prosecutor’s Office
4 Moore Road - DN - 110
Cape May Court House, NJ 08210

     Counsel for Respondent

HILLMAN, District Judge

     WHEREAS, the Court dismissed Petitioner John Lawless’

petition for writ of habeas corpus under 28 U.S.C. § 2254 on

January 13, 2021, see ECF No. 18; and

     WHEREAS, the Clerk docketed Petitioner’s notice of appeal

and motion for leave to file as within time on January 28, 2021,
    Case 1:19-cv-16332-NLH Document 22 Filed 03/05/21 Page 2 of 3 PageID: 594



ECF Nos. 19 & 20; and

       WHEREAS, Petitioner asks this Court to accept his notice of

appeal as timely filed, ECF No. 19.          The Court construes this as

a motion to extend the time to appeal; and

       WHEREAS, a district court has the authority to extend the

time to file a notice of appeal if “a party so moves no later

than 30 days after the time prescribed by this Rule 4(a)

expires” and “regardless of whether its motion is filed before

or during the 30 days after the time prescribed by this Rule

4(a) expires, that party shows excusable neglect or good cause.”

Fed. R. App. P. 4(a)(5)(A); and

       WHEREAS, Federal Rule of Appellate Procedure 4 requires

parties appealing a final order in a civil case to file a notice

of appeal in the district court within 30 days of the judgment

being entered.      Fed. R. App. P. 4(a)(1)(A); and

       WHEREAS, the Court’s order was entered January 13, 2021,

ECF No. 18.      Therefore, Petitioner had to file his notice of

appeal by February 16, 2021 1; and

       WHEREAS, Petitioner submitted his notice of appeal for

mailing on January 18, 2021, ECF No. 20; and

       WHEREAS, Petitioner’s motion is unnecessary as his notice




1 The Court was in recess on Friday, February 12, 2021, and
Monday, February 15, 2021 was Washington’s Birthday. Fed. R.
Civ. P. 6(a)(1)(C); Fed. R. App. P. 26(a)(1)(C).
                                       2
 Case 1:19-cv-16332-NLH Document 22 Filed 03/05/21 Page 3 of 3 PageID: 595



of appeal was filed before the time under Federal Rule of

Appellate Procedure 4 expired.      See Weber v. Quinlan, No. 18-

637-LPS, 2018 WL 3377153, at *1 (D. Del. July 11, 2018)

(dismissing motion for extension as unnecessary as time under

Rule 4 had not expired), aff’d, 792 F. App’x 214 (3d Cir. 2019);

and

      WHEREAS, Petitioner’s appeal is proceeding before the Third

Circuit, see ECF No. 21,

      THEREFORE, IT IS on this     5th      day of March, 2021

      ORDERED that Petitioner’s motion for leave to file as

within time, ECF No. 19, is dismissed as moot; and it is finally

      ORDERED that the Clerk shall send a copy of this order to

Petitioner by regular mail.


                                            s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    3
